Appeal by defendant: (a) from a judgment of the Domestic Relations Court of the City of New York, Children’s Court Division, County of Queens, rendered July 31, 1958, after a non jury trial, convicting him of violating section 494 of the Penal Law (contributing to the delinquency and offenses of children), and sentencing him to pay a fine of $50 or to be imprisoned for 30 days; and (2) from every intermediate order. The fine was paid. Jurisdiction of the trial court was based on subdivision 2 of section 61 of the Domestic Relations Court Act of the City of New York. Judgment reversed on the facts, complaint dismissed, and fine remitted. Defendant’s guilt was not established beyond a reasonable doubt. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.